DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7-15, and 17-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art Furukawa et al., (US 2019/0238819) which teaches a plurality of real cameras image a plurality of reference images at a plurality of viewpoint positions in a plurality of sight line directions. A great weight is applied to a reference image in a sight line direction close to a virtual viewpoint and Mysore Vijaya Kumar et al., (US Patent No 9,578,279) which teaches priority metrics whereby a video frame including multiple faces interacting with identifiable objects, good lighting, etc. may correspond to a high priority metric, whereas a video frame including a landscape with no faces or identifiable objects may correspond to a low priority metric. Thus, the priority metrics may correspond to a likelihood of interesting content and the server(s) may extract individual video clips based on the priority metrics. These references, either singularly or in combination fail to anticipate or render obvious especially the underlined limitations of claim 1 (and the similar method limitations of claim 17 and non-transitory computer readable medium storing a program limitations of claim 18) including a control apparatus of an image processing system which comprises a plurality of image capturing apparatuses that capture images of an object from different viewpoints, the control apparatus comprising: one or more memory devices storing one or more programs; and one or more processors communicatively connected to the wherein the priority indicates priority of transfer or storage of the captured image.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marnie Matt whose telephone number is (303)297-4255.  The examiner can normally be reached on Monday - Friday, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MARNIE A MATT/            Primary Examiner, Art Unit 2485